 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                     UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15   IN RE: FORD MOTOR CO. DPS6                CASE NO :2:18:-ML-02814-AB-FFM
16   POWERSHIFT TRANSMISSION
     PRODUCTS LIABILITY
17   LITIGATION
18   ________________________________          ORDER GRANTING JOINT
     THIS DOCUMENT RELATES                     STIPULATION AND ORDER FOR
19   ONLY TO:                                  DISMISSAL WITH PREJUDICE
20
     Silva John v. Ford Motor Company,         Honorable Judge Andre Birotte Jr.,
21   et. al., 2:18-cv-02478-AB-FFM
22
23
24
25
26
27
28
                                         -1-
           [PROPOSED ORDER] GRANTING JOINT STIPULATION FOR DISMISSAL
